Citation Nr: 0100740	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1990, 
the RO denied service connection for rheumatic heart disease, 
with hypertension.

2.  The evidence associated with the claims file following 
the September 1990 rating decision is either cumulative or 
redundant of evidence already of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
heart disease.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision that denied service 
connection for rheumatic heart disease with hypertension was 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The evidence associated with the claims file since the 
September 1990 denial is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for heart disease have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for rheumatic heart 
disease.  A review of the record reveals that in a September 
1990 rating decision, the RO denied service connection for 
rheumatic heart disease with hypertension.  The veteran was 
notified of that decision, along with his appellate rights, 
but did not initiate a timely appeal as to that decision, and 
it became final.  38 U.S.C.A. § 7105(c).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107) (eliminates the concept of a 
well-grounded claim).

In the present case, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's 
claim for service connection for heart disease.  The basis 
for denial in the September 1990 rating decision was that 
there was evidence that the veteran possibly had rheumatic 
fever in his childhood, but there was no evidence of heart 
disease during the veteran's active military service, and 
there was no medical evidence that any pre-existing 
residuals of rheumatic fever were aggravated during service 
beyond the natural progress of the disorder.  Additionally, 
post-service medical evidence was negative for heart disease 
until many years following service separation.  In short, at 
the time of the September 1990 rating decision, there was no 
medical evidence of a causal connection between any current 
heart disease and an incident of the veteran's active 
military service.  The Board has thoroughly reviewed the 
evidence associated with the veteran's claims file following 
the September 1990 rating decision, and finds that the 
record still does not contain such evidence.  

In support of his claim to reopen, the veteran submitted a 
June 1998 letter from Thomas E. Murphy, M.D., who noted that 
the veteran had served in the South Pacific during World War 
II.  Dr. Murphy indictated that the veteran had a history of 
having acute rheumatic fever as a child, at the age of 6.  He 
further indicated that the veteran had been accepted into the 
service with a murmur.  Dr. Murphy stated that "[a]fter the 
service, [the veteran] gradually developed worsening of his 
mitral valve disease with congestive heart failure 
necessitating a mitral valve replacement by [a VA doctor in 
1971]."  Many years later, the veteran developed recurrent 
heart failure with a new murmur, and had to have "re-
replacement" of the mitral valve, which Dr. Murphy replaced 
in 1992.  Dr. Murphy did not offer an opinion that positively 
linked any current heart disease to the veteran's active 
military service.  

The record since the September 1990 denial also includes 
duplicative records from a mitral valve procedure performed 
at a VA medical center in September 1971, as well as a copy 
of the operative report from the 1992 surgery performed by 
Dr. Murphy.  Additionally, the veteran also submitted several 
lay statements in January 1991.  A statement from his 
stepmother indicated that he had had rheumatic fever at age 
6.  Statements from the veteran's son and daughter indicate 
that the veteran had developed heart disease in the 1960's, 
which may have been due to his rheumatic fever.  Finally, the 
record contains additional statements from the veteran. 

The Board has thoroughly reviewed the evidence of record, but 
finds that new and material evidence has not been presented 
to reopen the claim for service connection for heart disease, 
for the following reasons.  Some of the pieces of evidence 
associated with the claims file since the September 1990 
denial may be new, in the sense that they were not previously 
of record.  However, the "new" evidence is essentially 
cumulative or duplicative of evidence already of record.  In 
that regard, the Board notes that the missing evidence at the 
time of the September 1990 final denial was medical evidence 
that established a causal relationship between the veteran's 
current heart disease and an incident of his active military 
service, or medical evidence that established that any pre-
existing heart disorder was aggravated in service beyond the 
normal progress of the disorder, and which resulted in a 
current disorder.  Such evidence is still not contained in 
the record.  As noted above, the statement from Dr. Murphy is 
silent as to any opinion regarding a relationship between the 
veteran's current heart disease and his military service.  
Although Dr. Murphy notes a childhood case of rheumatic 
fever, he states that after service, the veteran gradually 
developed a worsening of his heart disorder.  Consequently, 
the Board finds that the "new" evidence of record is not 
material, and thus, not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  

The Board does not question the credibility of the veteran's 
and his family's statements of record regarding the history 
of the veteran's heart disease, including the veteran's 
contentions that his heart condition was aggravated by heat 
exposure in service.  However, such statements are not 
"new" evidence as they essentially duplicate the veteran's 
contentions at the time of the prior final denial of his 
claim for service connection.  Reid v. Derwinski, 2 Vet. App. 
312 (1992).  Moreover, the statements are not "material" 
evidence since, as laypersons, with no apparent medical 
expertise or training, the veteran and his family have no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder, and as such, the statements on such 
matters do not constitute material evidence to reopen the 
veteran's claim for service connection.  Moray v. Brown, 5 
Vet. App. 211 (1993). 

In short, for the reasons described above, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's claim for entitlement to service 
connection for heart disease, and the appeal is denied. 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for heart disease, 
is not reopened.



		
	L. M. HELINSKI
	Acting Member, Board of Veterans' Appeal

 



